Mr. Presiding Justice McSurely delivered the opinion of the court. Plaintiff sued defendants for premiums on a policy of indemnity insurance. After trial by the court it was adjudged that plaintiff take nothing. By the policy the plaintiff agreed to indemnify the assured for damages on account of bodily injuries sustained by individuals not employed by defendant. The work covered by the policy was a paving and curbing job at Forest Park, Illinois. The basis of the premium was $1.50 for each $100 of the assured’s pay roll on that work, with a minimum premium of $50 which was charged at the time the policy was written. The policy contained a clause, which is usual in such form of policy, as follows: “The premium is based on the entire compensation of which an estimate is given in the schedule. If such entire compensation exceeds the said estimate the assured shall on demand immediately pay the Company the additional premium earned.” The pay roll was estimated in the schedule at $3,000, but upon examination of defendants’ books it was ascertained that the pay roll was $30,522.13, and upon, the basis of this, the premium which defendants should pay would be $457.83, upon which defendants were entitled to a credit of $50, the initial premium which they had paid. Under the undisputed evidence and under the terms of the policy defendants were obligated to plaintiff for premiums in the amount of $407.83. New Amsterdam Casualty Co. v. Saloman, 165 Ill. App. 264; see also Employers’ Liability Assur. Corporation v. Kelly-Atkinson Construction Co., 195 Ill. App. 620. It is argued by the defendants in this court that the policy was not delivered to defendants and accepted by them, but we think the evidence does not justify this assertion. The evidence sufficiently shows a delivery, and the payment thereafter of the initial premium of $50 is evidence of the policy’s acceptance. The plaintiff was entitled to $407.83. The judgment of the trial court is reversed and judgment against defendants for this amount is entered in this" court. Reversed and judgment here.'